Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is taken in response to remarks and amendments filed on 11/1/2021.
Claims 1-3, 5-9, 21-30 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a conversation with Applicant’s attorney Levi S. Brown, (Reg. No. 72,533) on 11/16/2021.

Please amend the claims filed on 11/1/2021 as follows:
1. 	(Currently Amended) A computing system configured to efficiently write a data structure, the computing system comprising:
one or more processors; and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform single pass writing of a data structure having a plurality of elemental data items of a plurality of elemental data types, the plurality of elemental data items being combined with neighboring elemental data items to form a plurality of segments within the data structure, the writing including:

while writing the plurality of elemental data items, tracking positions of a plurality of regions containing one or more neighboring segments, wherein tracking the positions of the plurality of regions includes selecting regions that are to be tracked to include regions that represent single segments that are larger than a predetermined size; and
after writing the plurality of elemental data items, writing an index that represents a position of the plurality of regions, wherein a size of the index is limited to a determined proportion relative to a total size of the data structure.

2.	(Original) The computing system in accordance with Claim 1, the predetermined border data structure being a unique byte that is not permitted for each of the plurality of elemental data types.

3.	(Original) The computing system in accordance with Claim 1, each of the plurality of elemental data types being formatted such that a range of highest byte values are illegal for all elemental data types, the predetermined border data structure being any or one or more byte values within the range of highest byte values.

4.	(Cancelled).

5.	(Currently Amended) The computing system in accordance with Claim [[4]]1, wherein selecting the regions further includes:
selecting regions that are located more than a minimum distance away from prior segments.



7.	(Previously Presented) The computing system in accordance with Claim 1, wherein a quotation mark is included in the plurality of elemental data items, and wherein the quotation mark, when read, is not considered to be an escape character.

8.	(Previously Presented) The computing system in accordance with Claim 1, for each of the respective interfaces at which the border data structure is written, a length of a following segment of the plurality of segments is not known prior to beginning write of that following segment.

9.	(Previously Presented) The computing system in accordance with Claim 8, wherein said writing further comprises:
at respective interfaces between each of at least some of the plurality of segments in which a size of the following segment is known, writing a size of the following segment as opposed to writing a border data structure.

10-20.	(Cancelled).

21.	(Previously Presented) The computing system of Claim 1, wherein the plurality of elemental data items is written to a single file, and wherein the index is also written into that single file at an end of the single file.

22.	(Previously Presented) The computing system of Claim 1, wherein the plurality of elemental data items is written to a single file, and wherein the index is written into a separate file.



24.	(Currently Amended) The computing system of Claim 23, wherein:
the data structure includes all information from the human-readable text file,
the data structure is convertible into the human-readable text file, and
the human-readable text file is convertible into the data structure.



one or more processors; and
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computing system to read a portion of a data structure, the data structure comprising:
a plurality of elemental data items of a plurality of elemental data types, the plurality of elemental data items being combined with neighboring elemental data items to form a plurality of segments within the data structure, 
predetermined border data structures between respective interfaces between each of at least some of the plurality of segments, the predetermined border data structures not conforming to a data format for any of the plurality of elemental data types, the predetermined data structures representing borders between neighboring segments, the predetermined data structures not representing a size of any of the neighboring segments, and
an index that represents a position of a plurality of regions that each include one or more segments of the plurality of segments, wherein a size of the index is limited to a determined proportion relative to a total size of the data structure, and wherein positions of the plurality of regions are tracked, said tracking includes selecting regions that are to be tracked to include regions that represent single segments that are larger than a predetermined size;
the reading comprising:
identifying a portion of the data structure that is to be read;
reading the index;
identifying, from the index, which region the identified portion is located within;
scanning the data structure from a position identified in the index as corresponding to the identified region, wherein said scanning includes searching for predetermined border data structures and identifying the portion to be read using at least one predetermined border data structure founding during the scanning; and


26.	(Previously Presented) The computing system of Claim 25, wherein the predetermined border data structures are unique bytes that are not permitted for each of the plurality of elemental data types.

27.	(Previously Presented) The computing system of Claim 25, wherein each of the plurality of elemental data types is formatted such that a range of highest byte values are illegal for all elemental data types, and wherein the predetermined border data structures include byte values within the range of highest byte values.



a plurality of elemental data items of a plurality of elemental data types, the plurality of elemental data items being combined with neighboring elemental data items to form a plurality of segments within the data structure, 
predetermined border data structures between respective interfaces between each of at least some of the plurality of segments, the predetermined border data structures not conforming to a data format for any of the plurality of elemental data types, the predetermined border data structures representing borders between neighboring segments, and the predetermined border data structures not representing a size of any of the neighboring segments, and
an index that represents a position of a plurality of regions that each include one or more segments of the plurality of segments, wherein a size of the index is limited to a determined proportion relative to a total size of the data structure, and wherein positions of the plurality of regions are tracked, said tracking includes selecting regions that are to be tracked to include regions that represent single segments that are larger than a predetermined size;
the method comprising:
identifying a portion of the data structure that is to be skipped;
reading the index;
identifying, from the index, which region the identified portion is located within;
scanning the data structure while searching for predetermined border data structures;
identifying a position of the portion to be skipped using at least one predetermined border data structure founding during the scanning; and
refraining from reading the portion from within the data structure.



30.	(Previously Presented) The method of Claim 28, wherein each of the plurality of elemental data types is formatted such that a range of highest byte values are illegal for all elemental data types, and wherein the predetermined border data structures include byte values within the range of highest byte values.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-3, 5-9, 21-30 are allowed as the prior art of record. More specifically, the prior art of records does not specifically suggest wherein as argued and further amended by Applicant.
An update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        11/17/2021